Title: From Thomas Jefferson to Martha Jefferson Randolph, 20 January 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Daughter
Philadelphia Jan. 20. 1791.

Mr. Short in a late letter says that your acquaintances in Panthemont complain excessively of your inattention to them and desired him to mention it. Matters there are going on well. The sales of the church lands are succesful beyond all calculation. There has been a riot in Paris in which M. de Castrie’s houshould furniture was destroyed. I am opening my things from Paris as fast as the workmen will make room for me. In a box lately opened I find a copy of the octavo edition of the Encyclopedie, and a complete  copy of Buffon’s works with Daubenton’s part which I had written for to present to Mr. Randolph. But I do not know when I shall be able to send any thing forward from the slowness of workmen in making houseroom for me to open my things and for the ice in the river.—The cold of this place has made me wish for some stockings of cotton and hair’s fur knit together. I do not recall whether Bet can knit. If she can do it well, it might be a good employment for her sometimes. If she cannot, I wish a good knitter could be found in the neighborhood to knit some for me. They should be very large. Present my cordial regards to Mr. Randolph, and kiss Polly for me, telling her I have received not a single letter from Monticello since I left it, except one from Mr. Randolph. Adieu my dear. Your’s affectionately,

Th: Jefferson


P.S. The inclosed letter is for a neighbor of yours being somewhere on the waters of Buckisland. It is from her sister who is in Paris, the wife of one of the Duke of Orleans’s grooms. He was of General Phillips’s army.

